Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 Specification
	The specification objection has been overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and claim 2-20 by their direct or indirect dependency on claim 1, the new language found in lines 12-15 of providing greater visual acuity and/or contrast sensitivity to the patent compared to other areas of the retina is an indefinite limitation because it is based upon unmeasured properties of a hypothetical patient’s retina.  For this reason, it is not clear what would distinguish such an IOL property from 
	Regarding claim 2 and claim 19-20 be their dependency on claim 2, “the original focus (l)” lacks clear antecedent basis.  On line 5 of claim 2, “the preferred retinal locus” now lacks antecedent basis.  On line 6 of claim 2, “the posterior radius of curvature” lacks antecedent basis.  On lines 2-7 of claim 2, it is not clear what the limitations are intended to convey based upon an analytical equation of parameters where the relationship of the parameters are not set forth in an actual equation where the relationship of the parameters can be ascertained.
	Regarding claims 2 and 20, “the posterior radius of curvature” lacks antecedent basis.
	Regarding claim 3, line 1, the use of the term “comprises” is confusing because the elements of redirection element have already been set forth in base claim 1.  In order to overcome this rejection, the Examiner suggests changing “comprises” to “further comprises.”  The language “tailored based at least in part on the solution to an equation” is not clear because the equation and the parameters of its variable has not been specified.
	Regarding claim 5, as in claim 3, the language “tailoring based upon . . . “ is not determinable because the equation and the parameters of its variable have not been set forth.
	Regarding claims 7-9, as in claim 3, the language “tailoring based upon . . . “ is not determinable because the equations and their parameters of its variables have not been set forth.

Regarding claim 20, the equations set forth in the claim are considered to render the claim indefinite because there are no limits for the parameters used such that the variables can vary from minus infinity to positive infinity or from other unclear boundaries.  Additionally, it is not clear what the “a back vertex” is meant to convey and what the back is meant to refer.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The language of claim 1 “redirection element configured to redirect incident light along a deflected optical axis” is not viewed as invoking a Section 112(f) interpretation because it is modified by sufficient structure of “a surface with a slope profile . . . “ to take it out of such an interpretation.
	Similarly, the language of “a posterior surface of the intraocular lens configured to  . . . “ found in claims 8 and 16 does not invoke a Section 112(f) interpretation because the “surface” provides sufficient structure to take it out of such an interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Glazier et al (US 2006/0229720; hereafter referred to as GR).  GR anticipates the claim language where:
The intraocular lens as claimed is the intraocular device (130, 530, . . . 1130) shown in Figures 2-12 and described in paragraphs 19-63 of GR;
The redirection element as claimed is prism (132, 532, 632, . . . ) and/or the shift amplifier (150, 550, 650 . . . ) which are configured to redirect incident light along a deflected optical axis that is oriented at an oblique angle with respect to the natural optical axis of the eye OA and it intersects the retina of the user at a preferred retinal location at healthy area (128);
The slope profile as claimed is best seen in the aforementioned figures;
The tailored aspect as claimed is met because it is interpreted to mean that the slope profile is suitable for a patient of an unspecified vision correction need such that an intraocular lens suitable for any patient is sufficient to meet the structure that his language implies, and
The redirection element of GR is viewed as meeting the requirements for the surface to the extent required given the indefinite and subjective/patient specific nature of the criteria.
Regarding claim 3, the different zones as claimed are the prisms and their shift amplifiers that constitute different zones along the optical axis.
Regarding claim 4, the Applicant is directed to Figure 2 where the thickness of the narrow ends approaches zero such that the claim limitation is viewed as clearly met.
Regarding claims 5-9, the Applicant is directed to paragraphs 56-57 and 45-49 where tailoring the device to the patient fully meets the claim language to the extent that the claim language can be given patentable weight.
Regarding claim 10, the Applicant is directed to see Figure 5 of GR.
Regarding claim 12, the Applicant is directed to see Figures 2-11 of GR.
Regarding claim 13, the redirection element as claimed is the redirection element of Figure 12 of GR and it can be 4.0 mm in diameter; see paragraph 57.
Regarding claim 14, the posterior surface as claimed is the right side of the amplifier (752, 952; see Figures 7 and 9) and the second redirection element as claimed is one of elements (732, 950, 931 with zones (932, 950, 933).
Regarding claims 15 and 16, the Applicant is directed to see paragraph 35 of GR.
Regarding claim 17, the anterior lens and/or posterior lens of the aforementioned figures are devoid of redirection elements.
Regarding claim 18, the Applicant is directed to see paragraph 35 of GR.

Regarding claim 20, the claimed equation is considered indefinite and is viewed as encompassing virtually all intraocular lenses due to the variables without limits.  GR teaches that it was known to utilize equations along with measurements to customize lenses; see paragraphs 44-49 and 56-57.  Therefore, it is the Examiner’s position that utilizing measurements and equations to design a custom lens for a particular patient, to the extent that this language can be given patentable weight, is fully met by GR.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 11 is rejected under 35 U.S.C. 103 as obvious over GR in view of Simpson et al (US 2008/0269890; hereafter referred to as S890).  GR fails to disclose a ring structure for the redirection element, but rather utilizes a circular prism and/or amplifier element.  S890 teaches that it was known to the art to utilize a ring for a peripheral ring element to reduce negative optical properties; see the abstract and figures, particularly Figure 1C and paragraph 60.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a ring redirection element in the GR invention in order to prevent negative edge effects as taught by S890.
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. The arguments presented are directed to Simpson S882 and Hong, neither of which are utilized in the rejections of the present Office action.  For this reason, the arguments are considered to be moot in view of the new grounds.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al or CANOVAS VC (WO 2013/028992) is cited because it teaches selecting .
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774